Name: Commission Regulation (EEC) No 2233/80 of 25 August 1980 re-establishing the levying of customs duties on citric acid, falling within subheading 29.16 A IV a) and originating in China, to which the preferential tariff arrangements in Council Regulation (EEC) No 2789/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 8 . 80 Official Journal of the European Communities No L 224/5 COMMISSION REGULATION (EEC) No 2233/80 of 25 August 1980 re-establishing the levying of customs duties on citric acid, falling within subheading 29.16 A IV a) and originating in China, to which the preferential tariff arrangements in Council Regulation (EEC) No 2789/79 apply Whereas, in respect of citric acid, the ceiling, calcu ­ lated as indicated above, should be 471 000 European units of account, and therefore the maximum amount is 141 300 European units of account ; whereas on 13 August 1980, the amounts of imports into the Community of the product in question , originating in China, a country covered by preferential tariff arrange ­ ments, reached that maximum amount ; whereas, bearing in mind the objectives of Regulation (EEC) No 2789/79 which provides that maximum amounts should not be exceeded, customs duties should be re-established in respect of the product in question in relation to China, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2789/79 of 10 December 1979 establishing preferen ­ tial tariffs in respect of certain products originating in developing countries ('), and in particular Article 4 (2) thereof, Whereas Article 1 (3) and (4) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling, expressed in European units of account, which will be equal  with the exception of certain products the value of the ceilings for which is given in Annex A to the Regulation in question  to the sum arrived at by adding together the value of the products in question imported cif into the Community in 1977 and coming from countries and territories covered by those arrangements, but not including products coming from countries and territories already covered by various preferential tariff arrangements established by the Community, and 5 % of the value of 1977 cif imports coming from other countries and from coun ­ tries and territories already covered by such arrange ­ ments ; whereas, however, the ceiling resulting from the sum of this addition may in no case exceed 1 1 0 or 1 1 5 % of that fixed for 1 979 ; Whereas, having regard to that ceiling, the amounts for products originating in any one of the countries or territories listed in Annex B to that Regulation should be within a maximum Community amount repre ­ senting 50 % of that ceiling, with the exception of certain products for which the maximum amount is to be reduced to the percentage indicated in Annex A thereto ; whereas , for these products, this reduced percentage will be 30 % ; Whereas Article 2 (2) and (3) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question , originating in any of the said countries or territories  with the exception of those listed in Annex C thereto  once the relevant Community amount has been reached ; Article 1 As from 30 August 1980, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 2789/79 , shall be re-established in respect of the following products, imported into the Commu ­ nity and originating in China : CCT heading No Description 29.16 Carboxylic acids with alcohol , phenol , alde ­ hyde or ketone function and other single or complex oxygen-function carboxylic acids and their anhydrides , halides, perox ­ ides and peracids , and their halogenated, sulphonated, nitrated or nitrosated deriva ­ tives : A. Carboxylic acids with alcohol function : IV. Citric acid and its salts and esters : a) Citric acid Article 2 This Regulation shall enter into force , on the third day following its publication in the Official Journal of the European Communities.(') OJ No L 328 , 24 . 12 . 1979 , p. 25 . No L 224/6 27. 8 . 80Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 August 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission